COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 EX PARTE: MARCO ANTONIO                         §               No. 08-17-00077-CR
 HINOJOS,
                                                 §                  Appeal from the
                       Appellant.
                                                 §           County Criminal Court No. 2

                                                 §             of El Paso County, Texas

                                                 §               (TC# 2017DCV0406)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion for a hearing on the trial court’s alleged

refusal to enter a certification of the defendant’s right to appeal. The supplemental clerk’s record

containing the certification is not due to be filed until June 11, 2017. In the event the trial court

fails to comply with our order by the deadline, the Court will notify the parties and/or determine

what steps are necessary to cause the certification to be filed. Accordingly, Appellant’s motion

for a hearing is DENIED.

       IT IS SO ORDERED this 23rd day of May, 2017.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.